TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 13, 2019



                                     NO. 03-18-00724-CV


                                       J. J. T., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
               AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order terminating parental rights signed by the trial court on October

17, 2018. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order terminating

parental rights. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.